PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/805,619
Filing Date: 28 Feb 2020
Appellant(s): Tsern et al.



__________________
Marc P. Schuyler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/01/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 2, 3, 6, 12 and 15 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Sheth; Jayesh V. et al. (US 5386517 A, hereafter referred to as Sheth) and Nilsen; Kelvin D. (US 5687368 A, hereafter referred to as Nilsen).

Claim(s) 4-5, and 13-14 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Sheth; Jayesh V. et al. (US 5386517 A, hereafter referred to as Sheth), Nilsen; Kelvin D. (US 5687368 A, hereafter referred to as Nilsen) and Hartwell, David W. et al. (US 20050160311 A1, hereafter referred to as Hartwell).

Claim(s) 8 and 17 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Sheth; Jayesh V. et al. (US 5386517 A, hereafter referred to as Sheth), Nilsen; Kelvin D. (US 5687368 A, hereafter referred to as Nilsen), Hartwell, David W. et al. (US 20050160311 A1, hereafter referred to as Hartwell) and Horiguchi; Masashi et al. (US 4726021 A, hereafter referred to as Horiguchi).



Claim(s) 9, 18, is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Sheth; Jayesh V. et al. (US 5386517 A, hereafter referred to as Sheth), Nilsen; Kelvin D. (US 5687368 A, hereafter referred to as Nilsen) and Holman; Thomas J. (US 7007130 B1, hereafter referred to as Holman).

Claim(s) 21 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Sheth; Jayesh V. et al. (US 5386517 A, hereafter referred to as Sheth), Nilsen; Kelvin D. (US 5687368 A, hereafter referred to as Nilsen) and Hartwell, David W. et al. (US 20050160311 A1, hereafter referred to as Hartwell) and Holman; Thomas J. (US 7007130 B1, hereafter referred to as Holman)

 (2) Response to Argument
Summary of Prior Arts used in the rejection of claims 2, 12 and 21:
Sheth; Jayesh V. et al. (US 5386517 A, hereafter referred to as Sheth) is directed to the General Purpose Computing System of Figure 1A comprising multiple processing units (CPM 18a and18b), Input/Output Module (IOM 68a) for interfacing with peripheral a also comprises Inter-Bus Interface Memory Unit 20IM, specifically used for seamlessly interfacing central processing CPM units and main system MSM memory units to peripherals 98.  Among other things, the input output interface IOM 68 provides a memory interface 20IM to communicate data from peripherals so that peripherals can use MSM system memory modules for storing data.
The Examiner would also like to point out that Law Insider (https://www.lawinsider.com/dictionary/memory-controller) defines memory controller as integrated circuit that contains circuitry capable of controlling memory whether such memory controlling circuitry is contained in an integrated circuit alone without additional functionality or whether such integrated circuit also contains other functions and/or capabilities. In addition, Wikipedia (https://en.wikipedia.org/wiki/Memory_controller) states that A Memory Controller is a digital circuit that manages the flow of data going to and from the computer’s main memory. For example, IOU 78 and TCU 88 in Sheth are configured to provide memory control for various peripherals so that the various peripherals can read from and write to system main memory; hence, by definition, IOU 78 and TCU 88 comprise a memory controller.



Hartwell, David W. et al. (US 20050160311 A1, hereafter referred to as Hartwell) is directed to the analogous general purpose computing system 100 in Figure 1 of Hartwell.  Paragraphs [0009]-[0010] on page 1 of Hartwell teach a method for protecting data in the event of an uncorrectable error for the general purpose computing system 100 in figure 1 of Hartwell.

Holman; Thomas J. (US 7007130 B1, hereafter referred to as Holman) is directed to the analogous general purpose computing system of Figure 3 in Holman.  Column 2 lines 35 to 43 in Holman teach an advantageous way of coupling devices in the general purpose computing system of Figure 3 in Holman to reduce power consumption.

Response to Arguments:

First of all, the Examiner would like to point out that 37 CFR 1.111(b) warns against general allegations without specifically pointing out how the “language of the claims” distinguishes from the prior art references.  As a second point, the Examiner would like to point out, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner would like to point out that one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that Figure 1A in Sheth teaches a general purpose computer with multiple processors and would recognize that even though general purpose computer can be spread out on different modules across the general purpose computing system, the general purpose computer system of Sheth still has all the features of general purpose computers that are confined to a single integrated circuit such as the one found in Figure 14 in Nilsen.  One of the typical features required for a general purpose computer system is the ability to provide memory interfaces/controllers between peripherals and devices that use main system memory for storage whereby the memory interfaces/controllers interface read/write transfer commands between different protocols and ensure the integrity of read/write transfer commands and data as the read/write transfer commands and data traverse the 

The Appellant also argues, “Furthermore, the Examiner's approach of focusing on "select" operations of Sheth while disregarding others, and in ignoring the importance of Sheth's acknowledgment protocol as essential to the purpose of his system, underscores that the obviousness rejection is based upon impermissible hindsight reasoning; Sheth relates to a collection of various distinct modules and distinct integrated circuits that perform network functions and, fairly considered, would not commend specific memory or memory integrated circuit design principles to those having ordinary skill in Applicant's field”.
The Examiner would like to point out that Law Insider (https://www.lawinsider.com/dictionary/memory-controller) defines memory controller as integrated circuit that contains circuitry capable of controlling memory whether such memory   
Hence, the fact that IOU 78 and TCU 88 have additional functions does not diminish the fact that IOU 78 and TCU 88 also function as a memory controller. 

The Appellant also recites, “Also, it is noted that his external storage modules are apparently disk-based, i.e., Applicant does not see any evidence that they have or correspond to "at least one array" as recited by Applicant's claims.”
Again, the Examiner would like to point out, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner would like to point out that Figure 14; claim 12 in column 25; and, column 11, lines 33-35 in Nilsen is directed to an application-specific Memory Controller integrated circuit for use in a general purpose column 23 and lines 9-35 clearly suggests that System Memory 6 in Figure 14 is a RDRAM memory array.

Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The Appellant also argues that the language of claims 4-5 and 13-14 is also not met because Hartwell does not teach that the error pertains to a write command.
In response to applicant's arguments against the references individually, the Examiner would like to point out one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the rejection of claim 15, Sheth clearly suggests error detection circuitry to detect the existence of error in a write command in dependence on the information/Command Parity.  Hartwell, in an analogous art, teaches the use of a memory device further comprising functional circuitry/logic in RAIM memory 402 to communicate error information identifying the existence of an error to the memory controller logic 404.  Together, the combination of Sheth and Hartwell clearly suggests notifying a memory controller of a write command error since a write command error is also a fatal and uncorrectable error for a memory system.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH D TORRES/Primary Examiner, Art Unit 2112                                                                                                                                                                                                        
Conferees:
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112                                                                                                                                                                                                        
/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.